Citation Nr: 0708261	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-08 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling. 

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from February 1964 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 2004, by the New York, New York, Regional Office 
(RO), which granted service connection for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling, 
effective from June 12, 2003.   

On August 31, 2006, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of that hearing is of 
record.  At that hearing, the veteran submitted additional 
evidence, and waived his right to initial review by the RO.  
See 38 C.F.R. § 20.1304 (2006).  

The Board also notes that, in a rating action of September 
2005, the RO denied the veteran's claim of entitlement to a 
total rating for compensation on the basis of individual 
unemployability (TDIU).  A notice of disagreement (NOD) with 
that decision was received in March 2006.  However, a review 
of the record shows that the RO has not issued a statement of 
the case (SOC) with regard to the claim for a TDIU.  This 
issue must be remanded for the preparation of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  This is the subject of the 
attached remand to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The veteran's service-connected PTSD is currently manifested 
by ongoing symptoms of depression, anxiety, difficulty 
sleeping due to recurring nightmares, flashbacks, panic 
attacks, exaggerated startle response, anger outbursts, 
hypervigilance, problems with concentration, social 
isolation, difficulty with interpersonal relationships, and a 
current Global Assessment of Functioning (GAF) score of 45, 
resulting in severe social and occupational impairment with 
reduced reliability and productivity.  


CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.7, 4.130, Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in August 2003 from the agency of original jurisdiction 
(AOJ) to the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in her 
possession to the AOJ.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish a higher evaluation for PTSD, 
given that he has provided testimony before the Board, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual Background.

The record indicates that the veteran had active service from 
September 1965 to September 1969.  The veteran's claim for 
service connection for PTSD (VA Form 21-526) was received in 
June 2003.  Submitted in support of his claim were VA 
progress notes, dated from November 2002 to July 2003.  The 
veteran was seen for a psychiatric evaluation in June 2003.  
At that time, he indicated that he had long had symptoms of 
PTSD, most prominently poor social relationships.  The 
veteran indicated that he did two tours in Vietnam, and he 
now experienced war related nightmares, with recurrent dreams 
of fighting.  The veteran indicated that he had a hard time 
having fun.  He worked for the postal police.  The veteran 
reported taking an overdose of medication in 1973 after 
breaking up with a girlfriend.  Following a mental status 
evaluation, the examiner noted that the veteran had a long 
history of social isolation and depressed mood.  He had no 
recent overt nightmares, but he was likely covering numerous 
traumatic incidents.  The assessment was anxiety disorder; 
PTSD, chronic; and dysthymia.  He was assigned a GAF score of 
55.  

The veteran was afforded a VA examination in August 2003.  At 
that time, the veteran reported intense insomnia, and 
recurrent nightmares all of which were war related.  The 
veteran indicated that hearing helicopters caused him to 
experience flashbacks to Vietnam.  It was noted that he was 
highly anxious and very depressed.  His memories were 
reported as being ever present.  He had exaggerated startled 
response.  He was hypervigilant, and he had a restricted 
range of affect.  The veteran indicated that he blew up for 
no reason at very minor things, and he had a hard time 
getting close to anyone.  It was noted that the veteran was 
employed at the time of the examination.  He was single and 
had no children.  He lived alone; and, his activities were 
limited to walking.  It was noted that the veteran had a 
history of a suicide attempt in 1972, after a girlfriend left 
him.  It was also noted that, several years ago, he would 
burn safety pins and make scars on his arm and was involved 
in self mutilation.  He reported no suicidal ideation at the 
time of the examination.  It was reported that it was clear 
that he had significant impairment in all aspects of his 
functioning and it was remarkable that he was able to hold a 
job.

On mental status examination, no "form" or thought disorder 
was noted.  He reported no delusions or hallucinations.  His 
eye contact and interaction were rather minimal, withdrawn 
and guarded.  He reported no suicidal or homicidal ideations.  
His activities of daily living skills were within normal 
limits.  He was oriented x3.  The veteran reported having 
short term memory deficits and blanks in his memory about 
what happened in Vietnam.  Although he was not reported any 
obsessive or ritualistic behavior, he did have extremely 
hypervigilant behavior such as insisting on sitting with his 
back to the wall and facing the door.  His rate and flow of 
speech was rather labored and quite anxious.  He had panic 
attacks 2-3 times a week, but reported being afraid most of 
the time.  He was extremely depressed and he had insomnia.  
The pertinent diagnoses were PTSD and dysthymia; he was 
assigned a current GAF score of 45.  The examiner noted that 
the veteran was competent to handle his funds.  

VA progress notes, dated from December 2003 through January 
2005, show that the veteran was seen in group as well as 
individual therapy sessions to deal with the symptoms of his 
PTSD.  During a clinical visit in January 2004, the veteran 
continued to report minimal recall of experiences in Vietnam; 
he wept when the subject of his being there was approached.  
It was also noted that intermittent sleep disruption and 
social isolation continued.  The veteran denied any suicidal 
or homicidal ideation.  His mood remained depressed with a 
flat affect.  Having vented, the veteran left the clinic in 
no acute distress.  During sessions in March and April 2004, 
it was noted that when the subject of the tours in Vietnam 
was approached, the veteran became flush, tearful and slight 
tremors of the hands were noted.  On July 1, 2004, the 
veteran indicated that he continued to be affected by the 
events in Iraq; he reported that his sleeping and feeling on 
edge had increased.  He denied any suicidal or homicidal 
ideation.  During a session in January 2005, the veteran 
appeared depressed, partly due to his recent retirement from 
his job at the post office; he stated that he did not handle 
change well, and retirement was a change.  It was noted that 
the veteran appeared sad and anxious, but also had coped with 
this state for many years.  No thought disorder or obvious 
psychotic symptoms were noted.  

Of record is a medical statement from H. S., M.D., a VA 
psychiatrist, dated in February 2005, indicating that the 
veteran was referred to the Brooklyn VA Day hospital program 
for more intensive treatment of his symptoms.  The 
psychiatrist noted that the veteran's treatment consisted of 
individual, group and milieu therapy to address his 
exacerbated symptoms of his combat related experiences.  He 
further noted that the veteran's difficulty concentrating, 
avoidance and isolation caused increased distress.  The 
psychiatrist stated that the veteran's PTSD was of a chronic 
and severe nature which has resulted in impaired vocational 
and interpersonal relationships.  He opined that the veteran 
was presently unemployable and in need of long-term 
treatment.  

VA medical records, dated from March 2005 through December 
2005, reflect that the veteran continued to attend individual 
as well as group therapy sessions in order to address and 
mange his PTSD symptoms.  These records indicate that the 
veteran was oriented and fully coherent.  

At his personal hearing in August 2006, the veteran reported 
that he had a hard time fitting in with his own family.  The 
veteran indicated that he had difficulty with large groups; 
he stated that he would isolate himself when in a large 
group.  The veteran testified that his social life involved 
going to therapy and volunteering at the VA.  The veteran 
indicated that he had difficulty getting close to anyone; as 
a result, he had a hard time meeting people.  The veteran was 
observed to be very tense during the hearing.  He indicated 
that it was stressful to him to take public transportation 
because of the closeness of people to him; in fact, he 
related that he had a rather stressful experiencing getting 
to the hearing.  The veteran indicated that he attempted 
suicide in February 1973; he noted that while he has 
considered suicide in the last 10 years, he has not attempted 
suicide.  The veteran reported being constantly depressed.  

Submitted at the hearing was another medical statement from 
Dr. H.S. at the VA medical center, dated in August 2006, 
indicating that the veteran had been seen at the medical 
center since November 2002.  He noted that the veteran was 
initially seen in 2004 with classic symptoms of PTSD, which 
included insomnia, nightmares, difficulty establishing and 
maintaining relationships, recurrent bouts of depression, 
panic attacks, and avoidance behaviors and survivors guilt.  
The psychiatrist noted that, despite the veteran's 
participation in the treatment process, there has not been a 
sustained improvement in his condition.  He noted that his 
prognosis was guarded.  




III.  Legal Analysis-Evaluation of PTSD.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2006).  
After careful review of the evidentiary record, the Board 
concludes that the veteran's PTSD has not changed and a 
uniform evaluation is warranted.  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The evidence of record indicates that the veteran has 
experienced increased and severe symptoms of PTSD.  Given the 
depth and persistence of the veteran's difficulty sleeping 
due to recurring nightmares, flashbacks, panic attacks, 
exaggerated startle response, anger outbursts, 
hypervigilance, depression, anxiety, problems with 
concentration, and social isolation, the Board finds that his 
PTSD symptomatology has more closely approximated the 
criteria for a 70 percent since the inception of this appeal.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7 (2006).  
He manifestly has in most areas, specifically family 
relations.  The evidence of avoidance of social interaction 
is probative of difficulty adapting to stressful situations.  
His recent GAF score of 45 is evidence of serious impairment 
in social or occupational functioning consistent with the 
other evidence.  In a February 2005 statement, a VA 
psychiatrist at the VA medical center noted that the veteran 
was experiencing exacerbation of his combat related 
experiences; he noted that the veteran's symptoms of 
difficulty concentration, avoidance and isolation caused 
increased distress.  The psychiatrist described the veteran's 
PTSD as chronic and severe, which has resulted in impaired 
vocational and interpersonal relationships.  Ultimately, he 
demonstrates an inability to establish and maintain effective 
relationships of the type and degree that warrants a 70 
percent rating for PTSD.  

The evidence does not, however, show the veteran has symptoms 
severe enough to warrant the highest possible rating of 100 
percent.  Comparing his reported and documented symptoms of 
PTSD to the rating schedule, he exhibits none of the criteria 
for the 100 percent rating.  

Although the veteran has persistent intrusive recollections, 
and he reported obsessive behavior such as hoarding, the 
mental status reports on psychological evaluation and 
examination did not find hallucinations or delusions, or give 
the impression that the intrusive recollections were 
hallucinatory in character or as disabling as persistent 
delusions or hallucinations.  He does not manifest or nearly 
manifest the behavioral elements of 100 percent disability.  
There is no documented instance of grossly inappropriate 
behavior.  While the veteran has reported an episode of 
attempted suicide in 1973, the record does not reflect any 
recent reports of suicidal or homicidal ideation.  Moreover, 
there is no documented instance of his danger to himself or 
others, let alone persistence of such danger.  There is no 
report of any episodes of inability to perform activities of 
daily living.  There is no clinical evidence of actual 
disorientation to time and place.  There is no documentation 
of loss of memory of the names of close relatives, his 
occupation, or of his own name.  Taking the evidence all 
together, the preponderance of it is against a rating higher 
than 70 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2006).  


ORDER

Entitlement to an evaluation of 70 percent for PTSD is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).   

By rating action in September 2005, the RO denied the 
veteran's claim of entitlement to a total rating on the basis 
of individual unemployability due to service-connected 
disability (TDIU).  A notice of disagreement with that 
determination was received in March 2006.  See 38 C.F.R. 
§ 20.201 (2006).  However, the RO has not issued a statement 
of the case on this issue, and no appeal has been perfected.  
The Court has held that where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development: 

The RO should issue a Statement of the 
Case (SOC) regarding the issue of 
entitlement to TDIU.  The appellant 
should be apprised of his right to submit 
a substantive appeal as to this issue and 
to have his claim reviewed by the Board.

The AOJ should determine when the veteran 
stopped working and the reason for 
termination of employment.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purpose 
of this REMAND is to accord the veteran due process of law.  
By this REMAND, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


